Citation Nr: 1244155	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  00-20 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic neck condition, to include as secondary to the service-connected lumbosacral strain.

2.  Entitlement to service connection for a chronic sinus condition to include rhinitis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to December 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that in relevant part denied service connection for a chronic neck condition and for a chronic sinus condition.

The Board issued a decision in December 2008 that denied the claims identified on the title page.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in October 2009 vacated the Board's decision and returned the case to the Board.

In March 2010 the Board remanded the case to the RO for actions in compliance with the Court's Order, and in December 2011 the Board issued a decision that again denied the claims.  In May 2012 the Veteran's representative submitted a Motion to Vacate the Board's December 2011 decision, arguing that the Veteran had been denied due process because the decision was issued within 30 days of the issuance of the RO's last Supplemental Statement of the Case (SSOC).  In response, the Board advised the representative by letter in August 2012 that the December 2011 decision was vacated and that the case would be held open for an additional 60 days for submission of additional evidence or argument.  In October 2012 the representative submitted a written brief, with a waiver of original RO jurisdiction.  The 60-day period since August 2012 having now expired, the Board is ready to decide the claims on appeal.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.



REMAND

The Board has determined on review that further development is required before the claims on appeal can be adjudicated.  Specifically, the Board finds the April 2010 VA examination afforded to the Veteran did not substantially comply with the requirements articulated in the Board's remand in March 2010.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order, and where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to RO for further development.  Stegall v. West, 11 Vet. App. 268 (1998).   

The Veteran asserts a number of undocumented neck injuries in service.  The Veteran has provided a lay "buddy statement" dated in October 2002 corroborating that the Veteran fell off a truck while unloading it and also that the Veteran was rear-ended in her automobile (the claims file includes an accident report dated in June 1976 stating the Veteran was rear-ended by an automobile while driving a 2-1/2 ton Army truck, but the "buddy statement" specifically refers to an accident involving two private automobiles).  The VA examiner should comment on whether the Veteran has a current disorder of the neck/cervical spine that is likely related to the injuries cited by the "buddy" statement.  

In regard to the claimed sinus disability, the Board directed the VA examiner to provide an opinion as to whether the Veteran the Veteran's in-service sinus complaints represented the onset of a current chronic disorder versus acute and transitory events; the examiner was also required to comment as to whether the Veteran had a congenital sinus disorder (as noted by the VA examiner in May 2008) and, if so, whether such congenital disorder was aggravated by service.  Because the examiner in April 2010 did not address the Board's question in sufficient detail, the Board is unable to adjudicate the issue.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC must return the file to the VA examiner who performed the April 2010 examination for an addendum opinion addressing the questions below.  If the examiner who performed the April 2010 examination is no longer available, the Veteran must be afforded a new examination by an examiner with appropriate expertise to determine the etiology of any disorder of the neck/cervical spine and any disorder of the sinuses.  

Based on review of the file, to include service treatment records and post-service examinations, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that a current disorder of the neck/cervical spine is etiologically related to service, to specifically include the accidents cited in the October 2002 "buddy" statement, (fall from a truck and private automobile collision).  

The examiner should also fully address whether the Veteran's documented complaints of sinus problems in service represented the onset of a current chronic sinus disorder (to include rhinitis) versus an acute and transitory event.  The examiner should also address whether the Veteran has a congenital sinus defect (as identified by VA examiner in May 2008) and, if so, whether such congenital disorder was aggravated during service (i.e., whether the congenital disorder was permanently increased in service beyond the natural progression of the condition). 

The rationale for all opinions expressed should be provided, and if it is not possible to provide an opinion without resort to speculation, the reasons that is so should be explained.  

3.  The RO/AMC should also undertake any other development it determines to be warranted.
  
4.  Then, the RO/AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO/AMC should furnish to the Veteran and her representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


